        Case 1:20-cv-00596-AWI-SAB Document 55 Filed 01/22/21 Page 1 of 4



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DARONTA T. LEWIS,                                )   Case No.: 1:20-cv-00596-AWI-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   FINDINGS AND RECOMMENDATION
13          v.                                            RECOMMENDING PLAINTIFF’S MOTION
                                                      )   FOR ACCESS TO HIS LEGALPROPERTY BE
14                                                    )   DENIED
     DR. G. UGWUEZE, et al.,
                                                      )
15                                                    )   (ECF No. 53)
                    Defendants.                       )
16                                                    )   ORDER GRANTING PLAINTIFF THIRTY DAYS
                                                      )   TO FILE AN OPPOSITION
17                                                    )
18          Plaintiff Daronta T. Lewis is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s motion for access to legal property, filed January 21,
21   2021. The Court construes Plaintiff’s motion as a request for a preliminary injunction.
22                                                        I.
23                                            LEGAL STANDARD
24          The purpose of a temporary restraining order or a preliminary injunction is to preserve the
25   status quo if the balance of equities so heavily favors the moving party that justice requires the court to
26   intervene to secure the positions until the merits of the action are ultimately determined. University of
27   Texas v. Camenisch, 451 U.S. 390, 395 (1981). “A plaintiff seeking a preliminary injunction [or
28   temporary restraining order] must establish that he is likely to succeed on the merits, that he is likely
                                                          1
           Case 1:20-cv-00596-AWI-SAB Document 55 Filed 01/22/21 Page 2 of 4



1    to suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his

2    favor, and that an injunction is in the public interest.” Winter v. Natural Resources Defense Council,

3    Inc., 555 U.S. 7, 20 (2008).

4             “[A] preliminary injunction is an extraordinary and drastic remedy, one that should not be

5    granted unless the movant, by a clear showing, carries the burden of persuasion.”              Mazurek v.

6    Armstrong, 520 U.S. 968, 972 (1997) (quotations and citations omitted) (emphasis in original). A party

7    seeking a temporary restraining order or preliminary injunction simply cannot prevail when that motion

8    is unsupported by evidence.

9             Federal courts are courts of limited jurisdiction and in considering a request for preliminary

10   injunctive relief, the Court is bound by the requirement that as a preliminary matter, it have before it an

11   actual case or controversy. City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983); Valley Forge

12   Christian Coll. V. Ams. United for Separation of Church and State, Inc., 454 U.S. 464, 471 (1982). If

13   the Court does not have an actual case or controversy before it, it has no power to hear the matter in

14   question. Id. Requests for prospective relief are further limited by 18 U.S.C. § 3626(a)(1)(A) of the

15   Prison Litigation Reform Act, which requires that the Court find the “relief [sought] is narrowly drawn,

16   extends no further than necessary to correct the violation of the Federal right, and is the least intrusive

17   means necessary to correct the violation of the Federal right.”

18            A federal court may issue emergency injunctive relief only if it has personal jurisdiction over

19   the parties and subject matter jurisdiction over the lawsuit. See Murphy Bros., Inc. v. Michetti Pipe

20   Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that one “becomes a party officially, and is required

21   to take action in that capacity, only upon service of summons or other authority-asserting measure stating

22   the time within which the party served must appear to defend.”). The Court may not attempt to

23   determine the rights of persons not before it. See Hitchman Coal & Coke Co. v. Mitchell, 245 U.S. 229,

24   234-35 (1916); Zepeda v. INS, 753 F.2d 719, 727-28 (9th Cir. 1983).

25   ///

26   ///

27   ///

28   ///

                                                          2
        Case 1:20-cv-00596-AWI-SAB Document 55 Filed 01/22/21 Page 3 of 4



1                                                         II.

2                                                    DISCUSSION

3            Plaintiff seeks a court order “for specific legal property” pertaining to this case in order to meet

4    the pending deadline. The Court lacks jurisdiction to provide Plaintiff with the order he seeks because

5    the order would not remedy any of the claims against Defendant Dr. Kokor. This case is proceeding on

6    Plaintiff’s claim that Defendant Dr. Kokor was deliberately indifference to his medical needs and

7    retaliated against him. However, Plaintiff is requesting a court order directing the United States

8    Marshals Service to pick up and delivery his legal property. Such an order would not remedy any of the

9    claims in this case, therefore, the Court lacks jurisdiction to issue the order sought by Plaintiff, and

10   Plaintiff's motion must be denied. Further, Plaintiff has failed to show he will suffer irreparable harm

11   if he is not granted injunctive relief. To prevail on a claim regarding denial of access to the courts, it is

12   not enough for an inmate to show some sort of denial. An “actual injury” is “actual prejudice with

13   respect to contemplated or existing litigation, such as the inability to meet a filing deadline or present a

14   claim.” Lewis v. Casey, 518 U.S. 343, 348 (1996). Plaintiff has not shown that without an injunction he

15   will miss a deadline or have this action dismissed. Thus, plaintiff has failed to show that in the absence

16   of preliminary relief he will imminently suffer irreparable harm on the merits of the instant litigation.

17   See Sierra On-Line, Inc. v. Phoenix Software, Inc., 739 F.2d 1415, 1422 (9th Cir. 1984) (A preliminary

18   injunction will not issue unless necessary because threatened injury would impair the court's ability to

19   grant effective relief in a pending action.).

20           Plaintiff has not shown he is entitled to injunctive relief. However, because it appears that he

21   has had limited access to materials he may need to oppose Defendants’ motion to dismiss, the Court will

22   grant Plaintiff an additional thirty (30) days from the date of service of this order to file an opposition.

23                                                       III.

24                                    ORDER AND RECOMMENDATION

25           Based on the foregoing, it is HEREBY ORDERED that Plaintiff is granted thirty (30) days

26   from the date of service of this order to file an opposition.

27           Further, it is HEREBY RECOMMENDED that Plaintiff’s motion or a preliminary injunction

28   be denied.

                                                          3
        Case 1:20-cv-00596-AWI-SAB Document 55 Filed 01/22/21 Page 4 of 4



1             This Findings and Recommendation will be submitted to the United States District Judge

2    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

3    after being served with this Findings and Recommendation, the parties may file written objections

4    with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

5    Recommendation.” The parties are advised that failure to file objections within the specified time may

6    result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

7    (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

8
9    IT IS SO ORDERED.

10   Dated:     January 22, 2021
11                                                     UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        4
